DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
Cancel claims 19 and 20.


Allowable Subject Matter
Claims 1-6, 8, 11-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding:

An integrated circuit (IC) device, comprising: 
a Ill-N transistor in a first layer over a support structure, the Ill-N transistor having a Ill-N channel material and a polarization material, wherein a band gap of the Ill-N channel material is different from a band gap of the polarization material; and 
a thin-film transistor (TFT) in a second layer over the support structure, 
wherein the first layer is between the support structure and the second layer, as recited in claim 1.

An integrated circuit (IC) device, comprising: 
a Ill-N semiconductor material; and 
a thin-film transistor (TFT), comprising a channel material, wherein at least a portion of the channel material of the TFT is over at least a portion of the Ill-N semiconductor material, and wherein the TFT is a back-gated transistor, as recited in claim 17.

Claims 2-6, 8, 11-16, and 21-23 depend from claim 1.
Claim 24 depends on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
	


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812